EXECUTION VERSION
 
EXCHANGE AGENT AGREEMENT
by and among

Cogdell Spencer LP
and
the persons collectively referred to herein as the “Seller Representative”
and
Mellon Investor Services LLC
in respect of the delivery of merger consideration to the stockholders of MEA
Holdings, Inc.
 

 



--------------------------------------------------------------------------------



 



     THIS EXCHANGE AGENT AGREEMENT (this “Agreement”) is made and entered into
as of March 10, 2008 by and between Cogdell Spencer LP., a Delaware limited
partnership (the “Parent”), David P. Pelisek (“Pelisek”), Scott A. Ransom
(“Ransom”), David J. Lubar (“Lubar,” and together with Ransom and Pelisek, the
“Seller Representative”) and Mellon Investor Services LLC (operating with the
service name BNY Mellon Shareowner Services), a New Jersey limited liability
company (“Agent”). Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Merger Agreement (as defined below).
1. Appointment.
     (a) The Parent hereby appoints Agent to act as exchange agent with respect
to the following:
          (i) the surrender of certificates representing (1) the shares of
Common Stock of MEA Holdings, Inc., a Wisconsin corporation (the “Target”),
$0.01 par value per share (the “Common Shares”) in exchange for payment of the
initial payment of $69.03 per share due to each holder of record of the Common
Shares immediately before the Effective Time (the “Initial Merger
Consideration”) and (2) the shares of Preferred Stock of the Target, $0.01 par
value per share (the “Preferred Shares” and, together with the Common Shares,
the “Shares”) in exchange for payment of $100 per share due to each holder of
record of the Preferred Shares immediately before the Effective Time plus
accrued but unpaid dividends as set forth on Exhibit A attached hereto (the
“Preferred Per Share Amount”), each pursuant to the provisions of the Agreement
and Plan of Merger (the “Merger Agreement”), dated as of January 23, 2008 by and
among Cogdell Spencer, Inc., the Parent, Goldenboy Acquisition Corp., the
Target, Marshall Erdman & Associates, Inc., Marshall Erdman Development, LLC and
the Seller Representative, providing for the merger of Goldenboy Acquisition
Corp. with and into the Target (the “Merger”) and the disbursement instruction,
dated the same date of this Agreement, to be delivered by the Seller
Representative to the Agent, on behalf of the former holders of the Common
Shares and the Preferred Shares, which shall specify the amount and recipients
with respect to the payment of the Initial Merger Consideration and the
Preferred Per Share Amount (the “Share Disbursement Instruction”); and
          (ii) the payment of the option payment due to each holder of record of
Company Options immediately prior to the Effective Time of $69.03 per share (the
“Option Payment”) pursuant to the provisions of the Merger Agreement and the
disbursement instruction, dated the same date of this Agreement, to be delivered
by the Seller Representative to the Agent, on behalf of the former holders of
Company Options, which shall specify the amount and recipients with respect to
the payment of the Option Payment (the “Option Disbursement Instruction” and
together with the Share Disbursement Instruction, the “Disbursement
Instructions”);
Agent hereby accepts such appointment in accordance with and subject to the
terms and conditions set forth in this Agreement. It is understood that
additional amounts may be payable to the former holders of the Common Shares and
Company Options pursuant to the provisions of the Merger Agreement and of the
Escrow Agreement, dated as of the date of this Agreement (the “Escrow
Agreement”), entered into among the Parent, Seller Representative and Agent.
     (b) The Merger is currently expected to become effective following the
satisfaction of the conditions to closing set forth in the Merger Agreement. The
time at which the Merger becomes effective is referred to in the Merger
Agreement and in this Agreement as the “Effective Time.” The Parent shall
confirm to Agent that the Effective Time has occurred as soon as practicable
thereafter.
     (c) The Parent has furnished or will furnish Agent prior to the Effective
Time with copies of the following documents:
          (i) a letter to be sent from the President and Chief Executive Officer
of the Surviving Corporation (as defined in the Merger Agreement) to the persons
who held the Shares

 



--------------------------------------------------------------------------------



 



immediately before the Effective Time, announcing the effectiveness of the
Merger and containing instructions for use in effecting the surrender of the
Shares in exchange for the Initial Merger Consideration and/or the Preferred Per
Share Amount, as applicable; and
          (ii) the letter of transmittal (the “Letter of Transmittal”) that will
be required to accompany certificates representing Shares when surrendered (such
Letter of Transmittal to be in a form acceptable to Agent) in exchange for the
Initial Merger Consideration and/or the Preferred Per Share Amount, as
applicable, and the related Certification of Taxpayer Identification Number on
Substitute Form W-9.
     (d) Within five days after the Effective Time, Parent will furnish Agent
with a list, in a format acceptable to Agent, of the holders of record of the
Shares and Company Options immediately before the Effective Time, including each
such holder’s name, address, taxpayer identification number (“TIN”), Share
and/or Company Option amount and any certificate detail, if applicable (the
“Record Stockholders List”). The Parent confirms that the Merger Agreement
provides that no transfers of Shares or Company Options will be made after the
Effective Time.
     (e) Subject to the terms and conditions of this Agreement and the Parent’s
confirmation of the Effective Time pursuant to Section 1(b) hereof, Agent in its
capacity as exchange agent hereunder shall:
          (i) accept certificates representing Shares, together with the
accompanying Letters of Transmittal, sent to Agent by or on behalf of such
holders for surrender;
          (ii) make payment of the Initial Merger Consideration or Preferred Per
Share Amount, as applicable, in accordance with the Share Disbursement
Instruction to the extent applicable and in each case, less any applicable tax
withholding, to each such holder by the mailing of a check (by first class mail)
or such other payment method as shall be mutually agreed by the Parent and
Agent; and
          (iii) make payment of the Option Payment, in accordance with the
Option Disbursement Instruction in each case, less any applicable tax
withholding, to each such holder by the mailing of a check (by first class mail)
or such other payment method as shall be mutually agreed by the Parent and
Agent.
2. Procedure for Discrepancies.
Agent shall follow its regular procedures to attempt to reconcile any
discrepancies between the number of certificated Shares that any Letter of
Transmittal may indicate are owned by a surrendering stockholder and the number
that the Record Stockholders List indicates such stockholder owned of record as
of the Effective Time. In any instance where Agent cannot reconcile such
discrepancies by following such procedures, Agent will consult with the Parent
for instructions as to the number of certificated Shares, if any, Agent is
authorized to accept for payment hereunder. In the absence of such instructions,
Agent is authorized not to accept any such certificated Shares for payment
hereunder and will return to the surrendering stockholder (at Agent’s option by
either first class mail under a blanket surety bond or insurance protecting
Agent and the Parent from losses or liabilities arising out of the non-receipt
or non-delivery of such Shares or by registered mail insured separately for the
value of such Shares) to such stockholder’s address as set forth in the Letter
of Transmittal any certificates representing Shares surrendered in connection
therewith, the related Letters of Transmittal and any other documents received
with such Shares.

2



--------------------------------------------------------------------------------



 



3. Certain Shares to be Cancelled.
The Parent shall as promptly as reasonably practicable following the Effective
Time, provide to Agent a written list of all Shares, including shareholder name,
share amount and certificate detail, that are to be cancelled without payment of
consideration in accordance with the Merger Agreement. The Seller Representative
shall promptly prior to the Effective Time deliver all physical certificates
representing any such shares to Agent for proper cancellation. The Parent hereby
authorizes and instructs Agent to cancel all such shares delivered to Agent
hereunder.
4. Deposit of Funds.
     (a) At the Effective Time, the Parent will deposit, or cause to be
deposited, with Agent into an account for the benefit of surrendering holders of
certificates representing the Shares and the holders of Company Options,
immediately available funds in the amounts required by Agent to satisfy its
obligations under this Section 4(a) (the “Merger Fund”). Agent will draw upon
the Merger Fund as required from time to time in order to make payments for
Shares and Company Options and any applicable tax withholding payments payable
at the closing.
     (b) Agent shall pay interest to the Parent on the average daily balance of
the Merger Fund at the Dreyfus Treasury Cash Management Investor Fund rate. Upon
mailing any check to a surrendering holder to pay such holder (i) the Initial
Merger Consideration or the Preferred Per Share Amount, as applicable or
(ii) the Option Payment Amount, in each case, as applicable, Agent shall remove
the funds needed to cover such check from the Merger Fund on the check mail
date. Agent must receive immediately available funds prior to 1:00 p.m. Eastern
Time in order for such funds to earn interest on the date of deposit. Funds
received after this time will not earn interest for the Parent until the
following business day. Interest shall be paid to the Parent prior to the end of
the month immediately following the month in which it was earned. Interest shall
not be paid if any outstanding invoices issued under this Agreement are past
due. Except as expressly provided above, Agent will not be obligated to
calculate or pay interest to any holder or any other party claiming through a
holder or otherwise. Agent may, in making or disposing of any investment
permitted by this Agreement, deal with itself, in its individual capacity, or
any of its affiliates, whether or not it or such affiliate is acting as a
subagent of Agent or for any third person or dealing as principal for its own
account.
5. Lost Certificates.
If any holder of Shares as of the Effective Time reports to Agent that his or
her failure to surrender any certificate(s) representing Shares registered in
his or her name at the Effective Time according to the Record Stockholders List
is due to the theft, loss or destruction of the certificate(s) representing such
Shares, upon Agent’s receipt from such stockholder of (i) an affidavit of such
theft, loss or destruction and (ii) a bond of indemnity in form and substance
satisfactory to Agent (such indemnity shall indemnify Agent, the Parent and the
Surviving Corporation against any claim that may be made against either with
respect to such stolen, lost or destroyed certificates), and (iii) payment of
all applicable fees, Agent will effect payment of the applicable Initial Merger
Consideration and/or Preferred Per Share Amount, as applicable, to the former
stockholder as though the stolen, lost or destroyed certificate(s) representing
the Shares had been properly surrendered. Agent may charge holders an
administrative fee for processing payment with respect to Shares represented by
lost certificates, which shall be charged only once in instances where a single
surety bond obtained covers multiple certificates. Agent may receive
compensation from the surety companies or surety agents for administrative
services provided to them. Alternatively, holders of Shares may obtain a bond of
indemnity from a surety company of their choice, provided the surety company
satisfies Agent’s minimum requirements.

3



--------------------------------------------------------------------------------



 



6. Eligibility of Shares for Payment. Other than as set forth in Exhibit B
hereto, all certificates representing Shares (other than certificates
representing Shares to be cancelled pursuant to Section 3 hereof) are eligible
for payment regardless of any restrictive legend affixed thereupon or applicable
thereto and any other restrictions on payment.
7. Procedure for Deficient Items.
     (a) Agent shall examine each Letter of Transmittal and the accompanying
certificates representing the Shares received by it as exchange agent to
ascertain whether they appear to have been completed and executed in accordance
with the instructions set forth in the Letter of Transmittal. In the event Agent
determines that any Letter of Transmittal does not appear to have been properly
completed or executed, or where the certificates representing Shares do not
appear to be in proper form for surrender, or any other deficiency in connection
with the surrender appears to exist, Agent will follow, where possible, its
regular procedures to attempt to cause such irregularity to be corrected. Agent
is not authorized to waive any deficiency in connection with the surrender,
unless the Parent provides written authorization to waive such deficiency.
     (b) If a Letter of Transmittal specifies that payment of any portion of the
Initial Merger Consideration and/or Preferred Per Share Amount, as applicable,
is to be made to a person other than the registered holder of the Shares
represented by a surrendered certificate, Agent will issue no Initial Merger
Consideration and/or Preferred Per Share Amount, as applicable, to the person
requesting such payment until such Letter of Transmittal has been properly
endorsed with the signature medallion guaranteed (or otherwise put in proper
form for transfer).
     (c) If any such deficiency with respect to any certificated Shares is
neither corrected nor waived, Agent shall return to the surrendering stockholder
(at Agent’s option by either first class mail under a blanket surety bond or
insurance protecting Agent and the Parent from losses or liabilities arising out
of the non-receipt or non-delivery of certificates representing the Shares or by
registered mail insured separately for the value of such Shares) to such
stockholder’s address as set forth in the Letter of Transmittal, any
certificates representing Shares surrendered in connection therewith, the
related Letters of Transmittal and any other documents received with such
Shares.
8. Cancellation of Shares.
As of the Effective Time, Agent will become the sole recordkeeping agent for the
Shares, and shall maintain such records in accordance with its standard
practices. Upon making payment for Shares, the certificates representing such
Shares will be physically canceled by Agent and posted to the records Agent
maintains.
9. Report of Activity.
Agent will forward to the Parent and the Seller Representative a report of the
number of Shares represented by certificates surrendered and the aggregate
amount of cash paid for such certificates therefor (i) during the 60 day period
following the Effective Time, for each day on which payment activity occurs and
(ii) thereafter, upon the Parent’s and/or the Seller Representative’s reasonable
request.
10. Tax Reporting.
     (a) On or before January 31st of the year following the year that the
applicable Initial Merger Consideration, Preferred Per Share Amount or Option
Payment, as applicable, is paid to a holder of Shares or Company Options, Agent
shall prepare and mail to each such holder, other than holders who

4



--------------------------------------------------------------------------------



 



demonstrate their status as nonresident aliens in accordance with United States
Treasury Regulations (“Foreign Stockholders”), a Form 1099-B reporting the
Initial Merger Consideration, Preferred Per Share Amount or Option Payment, as
applicable, as of the year of payment, in accordance with United States Treasury
Regulations. Agent shall also prepare and file copies of such Forms 1099-B by
magnetic tape with the Internal Revenue Service on or before February 28th of
the year following the payment of the applicable Initial Merger Consideration,
Preferred Per Share Amount or Option Payment, as applicable, for Shares or
Company Options, as applicable, in accordance with United States Treasury
Regulations.
     (b) If Agent has not received notice from the surrendering holder of that
holder’s TIN, or if such TIN has not been certified as correct and relates to a
post-1983 account, Agent shall deduct and withhold the appropriate backup
withholding tax from any payment made to such holder (other than a Foreign
Stockholder) pursuant to the Internal Revenue Code.
     (c) Should any issue arise regarding federal income tax reporting or
withholding, Agent shall take such reasonable action as the Parent reasonably
may request in writing. Such action may be subject to reasonable additional
fees.
11. Unexchanged Stockholders.
Approximately three months after the Effective Time, Agent shall, unless the
Parent instructs otherwise, mail a follow-up letter to all stockholders who did
not surrender their certificates representing Shares for payment or supply an
affidavit and bond of indemnity pursuant to Section 5 hereof. The follow-up
letter will be mailed with a Letter of Transmittal, return envelope, and W-9
Guidelines. Following the date that is six months after the Effective Time, for
the purpose of facilitating the surrender of certificated Shares and the payment
of Initial Merger Consideration or the Preferred Per Share Amount, as
applicable, Agent may, unless the Parent instructs otherwise, use the services
of a stockholder locating service provider selected by Agent to locate and
contact (a) holders who have not surrendered their Share certificates, including
lost stockholders, and (b) former holders of Shares or Company Options, if any,
who have not yet cashed their checks representing payment of the Initial Merger
Consideration, the Preferred Per Share Amount or the Option Payment, as
applicable, which provider has agreed to compensate Agent for processing and
other services Agent provides in connection with such locating services. Such
provider shall inform any such located holders that they may choose either
(i) to contact Agent directly to surrender their certificated Shares, if
applicable, and to receive a check for payment of the Initial Merger
Consideration, the Preferred Per Share Amount or the Option Payment, as
applicable, at no charge other than any applicable fees contemplated by
Section 5 hereof or (ii) to utilize the services of such provider for a fee,
which may not exceed the lesser of 15% of the total value of such holder’s
Initial Merger Consideration, the Preferred Per Share Amount or the Option
Payment, as applicable, or the maximum statutory fee permitted by the applicable
state jurisdiction. If the Parent requires Agent to work with a locating service
provider other than one selected by Agent, additional fees may apply. Any
portion of the Initial Merger Consideration, the Preferred Per Share Amount or
Option Payment deposited with Agent that remains unclaimed by the holders of the
Shares or Company Options six months after the Effective Time shall be returned
to the Parent upon demand, at which time this Agreement shall be terminated as
provided in Section 21 hereof.
12. Escheat.
Agent shall identify, report and deliver all unclaimed Initial Merger
Consideration, Preferred Per Share Amount or Option Payment and related
unclaimed property to all states and jurisdictions for the Parent in accordance
with applicable abandoned property law. In consideration of receiving
compensation from the agents of the states for processing and support services
provided by Agent relating to initial compliance with applicable abandoned
property law, Agent shall not charge the Parent for such services.

5



--------------------------------------------------------------------------------



 



13. Authorizations and Protections.
     As agent for the Parent hereunder Agent:
     (a) shall have no duties or obligations other than those specifically set
forth herein or as may subsequently be agreed to in writing by Agent, the Parent
and Seller Representative;
     (b) shall have no obligation to make payment for any surrendered Shares or
Company Options unless the Parent shall have provided the necessary federal or
other immediately available funds to pay in full amounts due and payable with
respect thereto;
     (c) shall, other than as expressly provided herein, be regarded as making
no representations and having no responsibilities as to the validity,
sufficiency, value, or genuineness of any certificates or the Shares represented
thereby surrendered hereunder and will not be required to and will make no
representations as to, or be responsible for, the validity, sufficiency, value
or genuineness of the Initial Merger Consideration, the Preferred Per Share
Amount, the Option Payment or the Merger;
     (d) shall not be obligated to take any legal action hereunder; if, however,
Agent determines to take any legal action hereunder, and, where the taking of
such action might, in Agent’s judgment, subject or expose it to any expense or
liability, Agent shall not be required to act unless it shall have been
furnished with an indemnity reasonably satisfactory to it;
     (e) may rely on, and be fully authorized and protected in acting or failing
to act upon any certificate, instrument, opinion, notice, letter, telegram,
telex, facsimile transmission or other document or security delivered to Agent
and reasonably believed by Agent to be genuine and to have been signed by the
proper party or parties;
     (f) shall not be liable or responsible for any recital or statement
contained in the Merger Agreement or any other documents relating thereto (other
than this Agreement solely to the extent it pertains to Agent’s representations,
warranties and covenants hereunder);
     (g) shall not be liable or responsible for any failure of the Parent or
Seller Representative to comply with any of its obligations relating to the
Merger, including without limitation obligations under applicable securities
laws;
     (h) shall not be liable to any holder of Shares for any Initial Merger
Consideration or Preferred Per Share Amount payable with respect to such Shares
or any holder of Company Options for any Option Payment with respect to such
Company Options and any related unclaimed property that has been delivered to a
public official pursuant to applicable abandoned property law;
     (i) may rely on and shall be authorized and protected in acting or failing
to act upon (i) the written, telephonic or oral instructions of any authorized
representative of the Parent with respect to any matter relating to Agent acting
as exchange agent pursuant to this Agreement; (ii) any guaranty of signature by
an “eligible guarantor institution” that is a member or participant in the
Securities Transfer Agents Medallion Program, Foreign Investor Registered
Securities Transfer Global Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (iii) any law, act, regulation or any interpretation of the same
even though such law, act or regulation may thereafter have been altered,
changed, amended or repealed;
     (j) may consult counsel satisfactory to Agent (including internal counsel),
and (provided that the advice solicited is within the expertise of such counsel)
the advice of such counsel shall be full and

6



--------------------------------------------------------------------------------



 



complete authorization and protection in respect to action taken, suffered or
omitted by Agent hereunder in good faith and in reasonable reliance upon the
advice of such counsel;
     (k) may perform any of its duties hereunder either directly or by or
through agents or attorneys and Agent shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed with
reasonable care hereunder; and
     (l) is not authorized, and shall have no obligation, to pay any brokers,
dealers, or soliciting fees to any person.
14. Indemnification.
     (a) The Parent shall indemnify Agent for, and hold Agent harmless from and
against, any loss, liability, claim (whether with or without basis in fact or
law), demand, cost or expense arising out of or in connection with Agent’s
duties under this Agreement or this appointment, except for any Disbursement
Instruction Loss for which the Agent shall be indemnified by the Seller
Representative as set forth in clause (b) below (collectively, “Loss”),
including the reasonable costs and expenses of defending itself against any Loss
or enforcing this Agreement, except to the extent that such Loss shall have been
determined by a court of competent jurisdiction to be a result of Agent’s gross
negligence or intentional misconduct.
     (b) Each Seller Representative shall jointly and severally indemnify Agent
for, and hold Agent harmless from and against, any loss, liability, claim
(whether with or without basis in fact or law), demand, cost or expense arising
out of or in connection with Agent’s duties with respect to the Disbursement
Instructions (collectively, the “Disbursement Instruction Loss”), including the
reasonable costs and expenses of defending itself against any Disbursement
Instruction Loss or enforcing this Agreement, except to the extent that such
Disbursement Instruction Loss shall have been determined by a court of competent
jurisdiction to be a result of Agent’s gross negligence or intentional
misconduct.
15. Limitation of Liability.
     (a) In the absence of gross negligence or intentional misconduct on its
part, Agent shall not be liable for any action taken, suffered, or omitted by it
or for any error of judgment made by it in the performance of its duties under
this Agreement. Anything in this Agreement to the contrary notwithstanding, in
no event shall Agent be liable for special, indirect, incidental, consequential
or punitive losses or damages of any kind whatsoever (including but not limited
to lost profits), even if Agent has been advised of the possibility of such
losses or damages and regardless of the form of action. Any liability of Agent
will be limited in the aggregate to the amount of fees paid by the Parent
hereunder.
     (b) If any question or dispute arises with respect to the proper
interpretation of this Agreement or Agent’s duties hereunder or the rights of
the Parent or of any stockholders surrendering certificates representing Shares
for exchange, Agent shall not be required to act and shall not be held liable or
responsible for refusing to act until the question or dispute has been
(i) judicially settled (and Agent may, if it deems it advisable, but shall not
be obligated to, file a suit in interpleader or for a declaratory judgment for
such purpose) by final judgment rendered by a court of competent jurisdiction,
binding on all stockholders and parties interested in the matter which is no
longer subject to review or appeal, or (ii) settled by a written document in
form and substance reasonably satisfactory to Agent and executed by the Parent
and each such stockholder and party. For such purpose, Agent may, but shall not
be obligated to, require the execution of such a document.

7



--------------------------------------------------------------------------------



 



16. Representations, Warranties and Covenants.
     (a) The Parent represents, warrants and covenants that (i) it is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, (ii) the making and consummation of the Merger
Agreement and the execution, delivery and performance of all transactions
contemplated thereby (including without limitation this Agreement) have been
duly authorized by all necessary corporate action and will not result in a
breach of or constitute a default under the certificate of incorporation or
bylaws of the Parent or any indenture, agreement or instrument to which it is a
party or is bound, (iii) this Agreement has been duly executed and delivered by
the Parent and constitutes a legal, valid, binding and enforceable obligation of
it, (iv) the Merger will comply in all material respects with all applicable
requirements of law and (v) to the best of its knowledge, there is no litigation
pending or threatened as of the date hereof in connection with the Merger.
     (b) Each Seller Representative severally represents, warrants and covenants
that (i) he has full legal right, power and capacity to enter into and perform
his obligations as Seller Representative under this Agreement and each of the
other documents and instruments to be executed and delivered by him hereunder
and thereunder, (ii) this Agreement has been duly executed and delivered by the
Seller Representative and constitutes a legal, valid, binding and enforceable
obligation of the Seller Representative, (iii) the Merger will comply in all
material respects with all applicable requirements of law, (iv) to the best of
his knowledge, there is no litigation pending or threatened as of the date
hereof in connection with the Merger and (v) the Disbursement Instructions will
have been duly authorized in writing by all of the Sellers that have been
adversely affected thereby with respect to any payment that they would be
otherwise entitled to.
17. Notices.
All notices, demands and other communications given pursuant to the terms and
provisions hereof shall be in writing, shall be deemed effective on the date of
receipt, and may be sent by facsimile, overnight delivery services, or by
certified or registered mail, return receipt requested to:

         
 
  If to the Parent:   with an additional copy to:
 
       
 
  Cogdell Spencer LP   Clifford Chance US LLP
 
  4401 Barclay Downs Drive   31 West 52nd Street
 
  Suite 380   New York, New York 10019
 
  Charlotte, NC 28209   Attn: John A. Healy
 
  Attn: Frank Spencer   Fax: (212) 878-8375
 
  Fax: (704) 940-2957    
 
       
 
  If to Seller Representative    
 
       
 
  Baird Capital Partners   Godfrey & Kahn, S.C.
 
  777 East Wisconsin Avenue   780 North Water Street
 
  P.O. Box 0672   Milwaukee, WI 53202
 
  Milwaukee, WI 53201   Attn: John A. Dickens, Esq.
 
  Attn: Dave Pelisek   Fax No.: (414) 273-5198
 
  Fax No.: (414) 298-7490   Telephone: (414) 273-3500
 
       
 
  Lubar & Co.   Godfrey & Kahn, S.C.
 
  700 North Water Street   780 North Water Street
 
  Suite 1200   Milwaukee, WI 53202

8



--------------------------------------------------------------------------------



 



         
 
  Milwaukee, WI 53202   Attn: John A. Dickens, Esq.
 
  Attn: David Lubar   Fax No.: (414) 273-5198
 
  Fax No.: (414) 291-9061   Telephone: (414) 273-3500
 
       
 
  Marshall Erdman & Associates, Inc.   Godfrey & Kahn, S.C.
 
  P.O. Box 44975   780 North Water Street
 
  Madison, WI 53744   Milwaukee, WI 53202
 
  Attn: Scott Ransom   Attn: John A. Dickens, Esq.
 
  Fax No.: (608) 218-6575   Fax No.: (414) 273-5198
 
      Telephone: (414) 273-3500
 
       
 
  If to Agent:   with an additional copy to:
 
       
 
  Mellon Investor Services LLC   Mellon Investor Services LLC
 
  480 Washington Blvd, 27th Floor   480 Washington Blvd, 29th Floor
 
  Jersey City NJ 07310   Jersey City NJ 07310
 
  Attn: Event Manager   Attn: Legal Department
 
  Tel: 201-680-3285   Tel: 201-680-2198
 
  Fax: 201-680-4665   Fax: 201-680-4610

18. Specimen Signatures.
Set forth in Exhibit C hereto is a list of the names, titles and specimen
signatures of the persons authorized to act for the Parent under this Agreement.
The Secretary of the Parent shall, from time to time, certify to Agent the
names, titles and signatures of any other persons authorized to act for the
Parent under this Agreement.
19. Confidentiality.
     (a) In connection with Agent’s appointment hereunder, each party may obtain
confidential information related to the other party or its stockholders that is
not available to the general public (“Confidential Information”), which
Confidential Information shall include the terms and conditions of this
Agreement, the Merger Agreement, the Escrow Agreement and the exhibits attached
hereto and thereto. Each party agrees that the Confidential Information shall be
held and treated by it, its directors, officers, employees, affiliates, agents
and subcontractors (collectively, “Representatives”) in confidence and, except
as hereinafter provided, shall not be disclosed in any manner whatsoever except
as otherwise required by law, regulation, subpoena or governmental authority.
Confidential Information shall be used by each party and its Representatives
only for the purposes for which provided and shall be disclosed by such party
only to those Representatives who have a need to know in order to accomplish the
business purpose in connection with which the Confidential Information has been
provided. Confidential Information does not include information that (i) is now
or subsequently becomes generally available to the public through no fault or
breach on the part of the receiving party; (ii) the receiving party had
rightfully in its possession prior to disclosure to it by the disclosing party;
(iii) is independently developed by the receiving party without the use of or
reference to any Confidential Information; or (iv) the receiving party
rightfully obtains on a non-confidential basis from a source other than the
disclosing party who has the right to transfer or disclose it.
     (b) In connection with the provision of services under this Agreement, the
Parent may direct Agent to release information, including non-public personal
information (“NPPI”), as defined in Title V of the Gramm Leach Bliley Act and
the regulations issued thereunder (including but not limited to Regulation P of
the Board of Governors of the Federal Reserve) to the Parent’s agents or other
third party

9



--------------------------------------------------------------------------------



 



service providers, including, without limitation, broker/dealers, custodians and
depositories. In addition, the Parent and the Seller Representative consent to
the release of information, including NPPI, (i) to any of Agent’s
Representatives in connection with the services provided hereunder and (ii) as
required by law, regulation, subpoena or governmental authority. Agent shall not
be liable for the release of information in accordance with the foregoing
provisions of this subsection 19(b).
20. Compensation and Expenses.
     (a) The Parent shall pay to Agent compensation in accordance with the fee
schedule attached as Exhibit D hereto, together with reimbursement for
reasonable fees and disbursements of counsel, regardless of whether any
certificates representing Shares are surrendered to Agent, for Agent’s services
as exchange agent hereunder.
     (b) The Parent shall be charged for certain expenses advanced or incurred
by Agent in connection with Agent’s performance of its duties hereunder. Such
charges include, but are not limited to, stationery and supplies, such as
checks, envelopes, and paper stock, as well as any disbursements for telephone
and document creation and delivery. While Agent endeavors to maintain such
charges (both internal and external) at competitive rates, these charges may not
reflect actual out-of-pocket costs, and may include handling charges to cover
internal processing and use of Agent’s billing systems.
     (c) All amounts owed to Agent hereunder are due within thirty (30) days of
the invoice date. Delinquent payments are subject to a late payment charge of
one and one half percent (1.5%) per month commencing forty-five (45) days from
the invoice date. The Parent agrees to reimburse Agent for any attorney’s fees
and any other reasonable costs associated with collecting delinquent payments.
21. Termination.
Either the Parent or the Agent may terminate this Agreement upon 30 days prior
written notice to the other party. Unless so terminated, or unless the Parent
demands return of the unclaimed Initial Merger Consideration or Preferred Per
Share Amount pursuant to Section 11 above at which time this Agreement shall be
terminated, this Agreement shall continue in effect until all Shares have been
received and all Shares and Company Options have been paid for whereupon this
Agreement shall automatically terminate. In the event of such termination, the
Parent may appoint a successor-exchange agent and, in the event that the Parent
does so, it shall inform Agent of the name and address of any successor exchange
agent so appointed; provided, however, that no failure by the Parent to appoint
such a successor exchange agent shall affect the termination of this Agreement
or the discharge of Agent as exchange agent hereunder. Upon any termination
provided for in this Section 21, Agent shall deliver to the Parent (or, if so
directed by the Parent, the successor exchange agent) any funds (including any
interest earned by the Parent with respect thereto pursuant to Section 4(b) but
not yet paid), which had been made available to Agent and which have not been
disbursed to the holders of Shares and, thereafter, subject to the last sentence
of this Section 21 and Section 24(g), Agent shall be relieved and discharged of
any further responsibilities with respect to its duties hereunder. Upon payment
of all outstanding fees and expenses hereunder, Agent shall promptly forward to
the Parent or its designee any certificate for Shares, Letter of Transmittal or
other document that Agent may receive after its appointment has so terminated.
22. Force Majeure.
Agent shall not be liable for any failures, delays or losses arising directly or
indirectly out of conditions beyond its reasonable control including, but not
limited to, acts of government, exchange or market ruling, suspension of
trading, work stoppages or labor disputes, fires, civil disobedience, riots,
rebellions, storms, electrical or mechanical failure, computer hardware or
software failure, communications facilities failures including telephone
failure, war terrorism, insurrection, earthquakes, floods, acts of God or
similar occurrences.

10



--------------------------------------------------------------------------------



 



23. Submission to Jurisdiction; Foreign Law.
     (a) The parties irrevocably (i) submit to the non-exclusive jurisdiction of
any New York State court sitting in New York City or the United States District
Court for the Southern District of New York in any action or proceeding arising
out of or relating to this Agreement, (ii) waive, to the fullest extent they may
effectively do so, any defense based on inconvenient forum, improper venue or
lack of jurisdiction to the maintenance of any such action or proceeding, and
(iii) waive all right to trial by jury in any action, proceeding or counterclaim
arising out of this Agreement or the transactions contemplated hereby.
     (b) Agent shall not be required hereunder to comply with the laws or
regulations of any country other than the United States of America or any
political subdivision thereof. Agent may consult with foreign counsel, at the
Parent’s expense, to resolve any foreign law issues that may arise as a result
of the Parent or any other party being subject to the laws or regulations of any
foreign jurisdiction.
24. Miscellaneous.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to conflict laws rules
or principles.
     (b) No provision of this Agreement may be amended, modified, or waived,
except in writing signed by all parties.
     (c) In the event that any claim of inconsistency between this Agreement and
the terms of the Merger Agreement arise, as they may from time to time be
amended, the terms of the Merger Agreement shall control, except with respect to
the duties, liabilities and rights, including compensation and indemnification,
of Agent as exchange agent, which shall be controlled by the terms of this
Agreement.
     (d) If any provision of this Agreement shall be held illegal, invalid, or
unenforceable by any court, this Agreement shall be construed and enforced as if
such provision had not been contained herein and shall be deemed an Agreement
between the parties hereto to the full extent permitted by applicable law.
     (e) This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the respective successors and assigns of the parties hereto.
     (f) This Agreement may not be assigned, or otherwise transferred, in whole
or in part, by any party without the prior written consent of the other parties,
which the other parties will not unreasonably withhold, condition or delay;
provided that (i) consent is not required for an assignment to an affiliate of
Agent and (ii) any reorganization, merger, consolidation, sale of assets or
other form of business combination by Agent shall not be deemed to constitute an
assignment of this Agreement. Any attempted assignment in violation of the
foregoing will be void.
     (g) Sections 10, 13, 14, 15, 19, 20, 23 and 24 hereof shall survive
termination of this Agreement.
     (h) Nothing in this Agreement shall be construed to give any person or
entity other than Agent, the Parent and the Seller Representative any legal or
equitable right, remedy or claim under this Agreement; but this Agreement shall
be for the sole and exclusive benefit of Agent, the Parent and the Seller
Representative.
     (i) The headings contained in this Agreement are for the purposes of
convenience only and are not intended to define or limit the contents of this
Agreement.

11



--------------------------------------------------------------------------------



 



     (j) This Agreement may be executed manually in any number of counterparts,
each of which such counterparts, when so executed and delivered, shall be deemed
an original, and all such counterparts when taken together shall constitute one
and the same original instrument.
     (k) This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and supercedes all prior written or oral
communications, understandings, and agreements with respect to the subject
matter of this Agreement. The parties acknowledge that the Exhibits hereto are
an integral part of this Agreement.
     (l) The Parent acknowledges that Agent is subject to the customer
identification program (“Customer Identification Program”) requirements under
the USA PATRIOT Act and its implementing regulations, and that Agent must
obtain, verify and record information that allows Agent to identify the Parent.
Accordingly, prior to accepting an appointment hereunder, Agent may request
information from the Parent that will help Agent to identify the Parent,
including without limitation the Parent’s physical address, tax identification
number, organizational documents, certificate of good standing, license to do
business, or any other information that Agent deems necessary. The Parent agrees
that Agent cannot accept an appointment hereunder unless and until Agent
verifies the Parent’s identity in accordance with the Customer Identification
Program requirements.
[The remainder of this page has been intentionally left blank. Signature page
follows.]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year above written.

                  COGDELL SPENCER LP    
 
           
 
  By:   CS Business Trust I, its General Partner    
 
           
 
  By:   Cogdell Spencer Inc., its Sole Beneficial Owner    
 
           
 
  By:        
 
  Name:  
 
Frank C. Spencer    
 
  Title:   President and CEO    
 
                MELLON INVESTOR SERVICES LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

[Signature Page to Exchange Agent Agreement]

13



--------------------------------------------------------------------------------



 



             
 
      The individuals listed below, as    
 
      SELLER REPRESENTATIVE    
 
           
 
     
 
   
 
           
 
      David P. Pelisek    
 
           
 
     
 
   
 
           
 
      David J. Lubar    
 
           
 
     
 
   
 
           
 
      Scott A. Ransom    

[Signature Page to Exchange Agent Agreement]

14



--------------------------------------------------------------------------------



 



     
Exhibit A
  Preferred Share accrued dividends
Exhibit B
  Ineligible Shares
Exhibit C
  List of Authorized Representatives
Exhibit D
  Schedule of Fees

15



--------------------------------------------------------------------------------



 



EXHIBIT A

16



--------------------------------------------------------------------------------



 



EXHIBIT B
INELIGIBLE SHARES

      Stockholder   Certificate Number (if any) of Shares

NONE

17



--------------------------------------------------------------------------------



 



EXHIBIT C

18



--------------------------------------------------------------------------------



 



LIST OF AUTHORIZED REPRESENTATIVES

              Name   Title   Specimen Signature  
Frank C. Spencer
  President and CEO of Cogdell        
 
  Spencer Inc., Sole Beneficial        
 
           
 
  Owner of CS Business Trust I,        
 
  the General Partner of Cogdell        
 
  Spencer LP        
Charles M. Handy
  Secretary and Chief Financial        
 
           
 
  Officer of Cogdell Spencer        
 
  Inc., Sole Beneficial Owner of        
 
  CS Business Trust I, the        
 
  General Partner of Cogdell        
 
  Spencer LP        
 
           

             
 
 
 
 
 
   
 
           
 
 
 
 
 
   

19



--------------------------------------------------------------------------------



 



EXHIBIT D
SCHEDULE OF FEES

         
Acceptance and Administrative Fee,
  $ 7,500.00  
 
       
File Conversion Fee, per file
  $ 2,500.00  
 
       
Annual Facility Fee
  $ 2,500.00  
 
       
Processing of Accounts, each billed in advance Including Opening of Mail Items,
Examining & Canceling Certificates, Data Entry/System Updates, Quality Control,
DTC Payment
  $ 15.00  
 
       
Special Handling Items, additional Including Items not providing a Taxpayer ID#,
Defective Items, Lost Items, Foreign Holders, etc
  $ 25.00  
 
       
Issue, Deliver and Reconcile Merger Payment Checks, each
  Included
 
       
Issue, Deliver and Reconcile Escrow Distribution Checks, each
  Included
 
       
Payments via Fed Wire transfer, each
  $ 250.00  
 
       
Prepare and File Form 1099B With Tendering Shareholder and Appropriate Gov.
Agencies
  Included
 
       
Office of Foreign Asset Control (OFAC) Reporting, each holder
  Included
 
       
Special Services,
  By Appraisal
 
       
Out of Pocket Expenses Including Postage, Printing, Stationery, Overtime,
Transportation, Microfilming, Legal Review of Contract, Imprinting, Mailing,
etc.
  Additional

20